Title: To George Washington from Richard Claiborne, 23 July 1789
From: Claiborne, Richard
To: Washington, George



Sir
London No. 56 Sloane Street Chelsea—23. July 1789.

The 10. June last, I took the liberty of writing to Your Excellency, which Letter, I trust, you will have received. I am induced again to trouble Your Excellency, upon an occurrence of a public nature, which relates to the United States of America. A few days ago, a Captain Watson, commanding a Ship from New York, was informed against, by one of the Custom house officers of London, and the Ship is now detained by authority of Government, in consequence (it is alleged) of her having been navigated by British Seamen. The Captain, as well as the men, have made oath, that the men were engaged and Shipped as Americans—yet it has not been satisfactory, and the Ship is prohibited from returning. There being no public Agent from America here, Colonel Solomon Bush has interested himself upon the occasion—but how the matter will end, I cannot say. This being a repeated instance, as well as those which may occur from time to time, point out the necessity of a Consul or Guardian to the Mercantile interest of our Country in England—and I trust Your Excellency will not think me troublesome, in suggesting again, the appointment of Colonel Bush. The situation in which he stands in point of Business and respectability of Society, seems to give him an exclusive opportunity of discharging the Duties of the Office with justice to his own Country and satisfaction to this.
I am happy to congratulate Your Excellency with respect to the Free Government that France is about to establish. The conduct of her Citizens, deserves to be written in Letters of Gold—

and heavens grant that her Patriotic Leaders may eradicate every seed of Despotism and found a Constitution that will perpetuate to the nation Liberty, Opulence, & Peace. What a glorious principle has the Revolution of America inspired Mankind with. I hope that the Flame will spread universally and that every vestige of Tyranny, may be annihilated throughout the Globe, by its operation. Spain, I trust, will be the next to experience the desirable change—& I hope that the United States, may derive the Golden advantages of an unobstructed intercourse into the Country. Great Britain is at present at peace—in the enjoyment of an excellenct Constitution, and in the highest Credit—but should the Funds of other Countries, from the great changes, in the operation of human Events, which are obviously taking place, be established on firmer grounds—so that thereby the holders of monies in the British Stocks, (perhaps Natives as well as Foreigners) should find it of greater safety and advantage to tra⟨de in⟩ their interests—the consequences may be fatal to Eng⟨land⟩. That Credit, which she has artificially maintained for some time, will leave her, and the very subject which is universally acknowledged to be her principal security—namely, The extent of her Public Debt, must prove her down-fall. For the sake of humanity however, I hope that she will experience a more favorable issue.
The Fete, which Your Excellency gave in consequence of the King of Great Britain’s recovery, has given much pleasure in England; and is considered not only as a proper compliment in America as appertains to herself, but a fresh instance of that liberality which has at all times, been so exemplary in the conduct of your Excellency; and which, it is hoped, will be imbibed and cultivated by every Citizen of the Union. I have the honor to be with the highest respect, Your Excellency’s, most obt and Mo. hble Servt

R. Claiborne

